



COURT OF APPEAL FOR ONTARIO

CITATION: Alexander v. Longo Brothers Fruit
    Market Inc., 2020 ONCA 590

DATE: 20200918

DOCKET: C67912

Gillese, Lauwers and Benotto
    JJ.A.

BETWEEN

Keith
    Alexander

Appellant

and

Longo Brothers Fruit Market Inc.,
    Anthony Longo and
Human Rights Tribunal of Ontario

Respondents

Keith E. Alexander, acting in person

Paul Wearing, for the respondents Longo
    Brothers Fruit Market Inc. and Anthony Longo

Trevor Guy, for Human Rights Tribunal
    of Ontario

Heard: September 10, 2020, by video conference

On
    appeal from the order of Justice Andrew A. Sanfilippo of the Superior Court of
    Justice, dated December 18, 2019, with reasons reported at 2019 ONSC 7399.

REASONS FOR DECISION

[1]

The appellants application against Longo Brothers Fruit Market and
    Anthony Longo (collectively Longos) and the Human Rights Tribunal of Ontario
    (HRTO) was dismissed pursuant to rule 2.1.01 of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194. He now appeals the order
    dismissing his claim because the court did not request submissions from him.
[1]

[2]

The appellant made a complaint
to the HRTO
    against Longos in July 2014. He also brought civil action against Longos
    seeking damages. At his request, the HRTO deferred the complaint process until
    his civil action was completed. The civil action was settled in 2017. The terms
    of the settlement included the appellants agreement not to pursue further
    claims against Longos. However, in October 2019, the appellant filed a Notice
    of Application with the Superior Court of Justice against both Longos and the
    HRTO claiming damages because Longos did not respond to his complaint to the
    HRTO. Meanwhile, the HRTO set a preliminary hearing date to discuss the next
    steps. The appellant did not attend the preliminary hearing and the HRTO
    application was dismissed as abandoned.

[3]

Longos and the HRTO brought a motion to the
    Registrar seeking dismissal of the Superior Court application. The Registrar
    referred the matter to the motion judge who dismissed the application. The
    motion judge held that that the action was frivolous, and that it lacked any
    legal basis or merit. Most broadly construed, it sought damages against Longos for
    failure to respond to the complaint before the HRTO. The appellant did not
    plead a cause of action against either the HRTO or Longos. Nor did he plead any
    remedy against the HRTO.

[4]

Rule 2.1.01(3) provides the motion judge with
    discretion to dismiss a claim without requesting submissions. The motion judge
    made no error in exercising his discretion not to request submissions. Rule 2.1
    is a summary procedure to deal with cases that are frivolous, vexatious or an
    abuse of process. As the motion judge stated:

Read generously
    and liberally, the Notice of Application does not plead a cause of action
    against either the HRTO or against the Longo Respondents. At its highest, Mr.
    Alexander is purporting to seek in this Court a remedy that flows from a matter
    pending before the HRTO.

[5]

We agree with the motion judges conclusion.

[6]

The appeal is dismissed without costs.

[7]

Approval of the draft order by the appellant is
    dispensed with.

Eileen
    E. Gillese J.A.

P.
    Lauwers J.A.

M.L.
    Benotto J.A.





[1]

In written and oral submissions the appellant did not pursue
    additional grounds of appeal, none of which we would give effect to.


